Case 2:19-cv-08612-PSG-JC Document 157-9 Filed 09/14/20 Page 1 of 5 Page ID #:3051




                                 Exhibit 2
                               Kinlaw Deposition Excerpts
Case 2:19-cv-08612-PSG-JC Document 157-9 Filed 09/14/20 Page 2 of 5 Page ID #:3052


   1                   UNITED STATES DISTRICT COURT
   2              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3                          WESTERN DIVISION
   4      RELMAN COLFAX PLLC,             )
                                          )
   5                 Plaintiff,           )
                                          )
   6        VS.                           ) CASE NO.
                                          ) 2: 19-CV-08612-PSG-JC
   7      FAIR HOUSING COUNCIL OF SAN     )
          FERNANDO VALLEY AND MEI LING, )
   8                                      )
                     Defendants.          )
   9                                      )
          MEI LING,                       )
 10                                       )
             Counter-Claimant,            )
 11                                       )
            VS.                           )
 12                                       )
          RELMAN COLFAX PLLC,             )
 13                                       )
            Counter-Defendant.            )
 14                                       )
 15
 16
 17      VIDEOTAPED DEPOSITION VIA VIDEOCONFERENCE OF 30(b)(6)
        WITNESS OF FAIR HOUSING COUNCIL OF SAN FERNANDO VALLEY,
 18                           SHARON KINLAW
 19                     Lake Elsinore, California
 20                     Wednesday, June 17, 2020
 21
 22
 23       Job No. 4143281
          Reported stenographically via videoconference by:
 24       LYDIA ZINN
          RPR, FCRR, CSR No. 9223
 25       PAGES 1 - 276

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:19-cv-08612-PSG-JC Document 157-9 Filed 09/14/20 Page 3 of 5 Page ID #:3053


   1     Q.   I want to make sure I understand your testimony             16:14:56

   2     correctly.   Is it your testimony that the Fair Housing

   3     Council's decision to terminate the Relman Firm in the

   4     fair-housing -- in the False Claims Act case was made

   5     completely independent and without discussing with               16:15:11

   6     Mei Ling or her representatives their similar decision

   7     to terminate the Relman Firm?

   8     A.   Our decision to terminate the Relman Firm had to

   9     do, like I said -- a culmination of all of the events

  10     that had taken place.     And that was independent               16:15:31

  11     Mei Ling and -- and Scott Moore.

  12     Q.   And there was no coordination around the timing?

  13     A.   There was no coordination.       Our decision was made

  14     to terminate them independently of Mei Ling and Scott,

  15     and the timing, or whatever.      It was an independent          16:15:49

  16     decision that was made by -- by me, because I'm the one

  17     that terminated them with regards to all of the

  18     history; everything that had occurred.         And I was not

  19     going to move forward with the Relman Firm.

  20     Q.   So the fact that termination e-mails were sent              16:16:10

  21     less than 24 hours apart is just pure coincidence?         Is

  22     that your testimony?

  23     A.   You would have to talk to Mei Ling about her

  24     termination letter.     I can testify about my termination

  25     letter.   And I think I have testified as to the reason          16:16:24

                                                                         Page 236

                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:19-cv-08612-PSG-JC Document 157-9 Filed 09/14/20 Page 4 of 5 Page ID #:3054


   1     Juanita.        And -- and I know Michelle produced hers, as              17:02:27

   2     well.

   3     Q.      In its interrogatory responses that you signed,

   4     the Fair Housing Council said that it has, quote,

   5     "almost no e-mails" for years 2010, 2011, and 2012.                 Is    17:02:41

   6     that right?

   7     A.      That is correct.

   8     Q.      And does that relate to e-mails with Fair Housing

   9     Council employees?

  10     A.      Yes.     Yes.                                                     17:02:56

  11             Can I -- can I tell you this?           When you asked me

  12     that question, I remembered something else that we did

  13     that I think is important, and you probably want to

  14     know the answer to it.

  15     Q.      Okay.     Okay.                                                   17:03:09

  16     A.      So we also contacted One World Hosting, who is our

  17     e-mail -- that houses all of our e-mails.               And they

  18     told us that they don't have any e-mails; that they

  19     don't have anything for 2010.            I'm trying to remember.

  20     I -- I think they don't have anything up to 2000                          17:03:35

  21     [sic] -- I think it might even be '16.               Could be --

  22     they don't have -- oh.           They have no e-mails over three

  23     years in age.           And so -- I mean, older than three

  24     years.     So I think it was 2017.          And they didn't have

  25     any.                                                                      17:04:00

                                                                                  Page 262

                                          Veritext Legal Solutions
                                               866 299-5127
Case 2:19-cv-08612-PSG-JC Document 157-9 Filed 09/14/20 Page 5 of 5 Page ID #:3055


   1          So that was -- when we talk about -- understanding        17:04:01

   2     that our e-mails that are at the office are just -- not

   3     our e-mails -- our computer system -- just how it's not

   4     that great.

   5          We made an additional effort to contact the e-mail        17:04:16

   6     host, because we were told that they would have

   7     e-mails.    And they reported to us that they did not

   8     have any e-mails from -- anything older than 2017.

   9     Q.   And that is the e-mail address that would have

  10     been -- that is the server that would have been used to        17:04:35

  11     capture e-mails sent to the domain

  12     fairhousingcouncil.org, or fairhousingcouncil.com.

  13     Is that right?

  14     A.   Yes.

  15     Q.   Now, isn't it possible that Fair Housing Council          17:04:49

  16     Board members might have e-mails responsive to the

  17     Relman Firm's requests?

  18                 MR. WARREN:    Are you talking about the Relman

  19     Firm's requests as they have been narrowed by the

  20     Judge Gutierrez and the Magistrate?                            17:05:12

  21                 MR. SOUKUP:    Well, any of the requests, as --

  22     including, you know, the requests that have not been

  23     objected to, as well as the requests that are the

  24     subject of the Magistrate Judges recent Order.

  25                 THE WITNESS:    Right, but I contacted the         17:05:28

                                                                       Page 263

                                     Veritext Legal Solutions
                                          866 299-5127
